DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nameki et al. (JP 2009-6448) in view of Yoo et al. (US 2007/0018254) (“Yoo”).
	With regard to claim 2, figure 15 of Nameki discloses a semiconductor device comprising: a gate electrode GE2 formed on an active region 3 of a semiconductor substrate 1; a source/drain region p1J; a gate interconnect GE3 formed at a position opposite to the gate electrode GE2 with respect to the source/drain region p1J; a first contact plug SC2; a first sidewall (vertical sidewall of sidewall spacer 5) formed on the side face of the gate interconnect GE3 closer to the source/drain region p1J; and a second sidewall (vertical sidewall of sidewall spacer 6) formed on the other side face of the gate interconnect GE3, wherein the bottom surface of the first contact plug SC2 is not lower than the bottom surface of the source/drain region p1J, and wherein, in a cross-sectional configuration, the first sidewall (vertical sidewall of sidewall spacer 5) is lower in height than the second sidewall (vertical sidewall of sidewall spacer 6), the gate interconnect GE3 is formed at least partly on the active region 3, and the first contact plug SC2 is electrically connected to the source/drain region p1J and the gate interconnect GE3.
Nameki does not discloses the first contact plug comprised of tungsten.
However, fig. 12 of Yoo discloses that the first contact plug 88 comprised of tungsten (“conductive layer 88 may be a tungsten layer W”, par [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the contact electrode of Nameki with tungsten as taught in Yoo in order to provide a low electrical resistance contact to the source/drain region and gate electrode.  See par [0035] of Yoo. 
With regard to claim 3, figure 15 of Nameki discloses that the first contact plug SC2 does not contact the second sidewall (sidewall of sidewall spacer 6).
With regard to claim 4, figure 15 of Nameki discloses in the cross-sectional configuration, the gate interconnect GE3 is formed entirely on the active region 3.
With regard to claim 5, figure 15 of Nameki discloses at least a portion of the gate electrode (GE3, 4) comprises a metal (“nickel”, par [0046]) having a melting point no lower than the melting point of nickel.
With regard to claim 6, figure 15 of Nameki discloses that the first contact plug SC2 does not contact the second sidewall (sidewall of sidewall spacer 6).
With regard to claim 7, figure 15 of Nameki discloses that the metal 4 comprises nickel (“nickel”, par [0046]).
With regard to claim 8, figure 15 of Nameki discloses that the first contact plug SC2 does not contact the second sidewall (sidewall of sidewall spacer 6).
With regard to claim 9, figure 15 of Nameki discloses at least a portion 4 of the gate electrode (SC2, 4) comprises a silicide layer 4.
With regard to claim 10, figure 15 of Nameki discloses that the first contact plug SC2 does not contact the second sidewall (sidewall of sidewall spacer 6).
With regard to claim 11, figure 15 of Nameki discloses that the metal 4 comprises nickel (“nickel”, par [0046]).
With regard to claim 12, figure 15 of Nameki discloses that the first contact plug SC2 does not contact the second sidewall (sidewall of sidewall spacer 6).
With regard to claim 13, figure 15 of Nameki discloses the bottom surface of the first contact plug SC2 is not lower than the bottom surface of an extension region of the source/drain region p11.
With regard to claim 14, figure 15 of Nameki discloses that the first contact plug SC2 does not contact the second sidewall (sidewall of sidewall spacer 6).
With regard to claim 15, figure 15 of Nameki discloses in the cross-sectional configuration, the gate interconnect GE3 is formed entirely on the active region 3.
With regard to claim 16, figure 15 of Nameki discloses at least a portion of the gate electrode (GE3, 4) comprises a metal (“nickel”, par [0046]) having a melting point no lower than the melting point of nickel.
With regard to claim 17, figure 15 of Nameki discloses that the metal 4 comprises nickel (“nickel”, par [0046]).
With regard to claim 18, figure 15 of Nameki discloses that the first contact plug SC2 does not contact the second sidewall (sidewall of sidewall spacer 6).
With regard to claim 19, figure 15 of Nameki discloses at least a portion 4 of the gate electrode (SC2, 4) comprises a silicide layer 4.
With regard to claim 20, figure 15 of Nameki discloses that the first contact plug SC2 does not contact the second sidewall (sidewall of sidewall spacer 6).
With regard to claim 21, figure 15 of Nameki discloses that the metal 4 comprises nickel (“nickel”, par [0046]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             6/18/2022